Citation Nr: 1215492	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-44 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from July 2007 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Previously, the Board remanded the case to obtain a medical opinion as to whether the Veteran is precluded from gainful employment due to his service-connected PTSD alone.  Accordingly, a VA examination was conducted in March 2011.  The March 2011 VA examiner opined that while the Veteran's service-connected PTSD had a moderate impact on social and occupational functioning as reflected by his Global Assessment of Functioning (GAF) score of 60, his symptoms of major depression disorder (MDD) currently had a more significant impact his functioning.  To that effect, the examiner assigned a separate and lower GAF score of 45.  These findings were based on the Veteran's report that it was his symptoms of depression, including feelings of hopelessness and loss of interest, that had been the primary reason that prevented him from seeking employment since he was fired from his last job in March 2006.  In this regard, the examiner also stated "[i]t is my opinion his MDD is not secondary to his PTSD given that he did not report symptoms of MDD until about 5 years ago, when he stopped working and stopped using drugs and alcohol."

However, subsequent to this VA examination, the Veteran submitted a March 2012 statement asserting that his MDD is a symptom of his PTSD which he masked with the use of drugs and alcohol, which was made evident by the onset of MDD at the time he quit using drugs and alcohol.  The Veteran further stated that his use of drugs and alcohol was a self-medicating form of treatment for his service-connected PTSD.  

Moreover, although the examiner stated that the Veteran's MDD was not secondary to the Veteran's PTSD, the examiner failed to provide an opinion as to whether the Veteran's service-connected PTSD aggravated his MDD.  Accordingly, the Board finds this examination insufficient for appellate purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The record also includes a February 2010 VA examiner's opinion that "[the Veteran's] MDD is not felt to be caused by, or a result of, his military service."  However, the February 2010 VA examiner failed to provide any explanation for the basis of such opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

As such, a supplemental opinion addressing the relationship between the Veteran's service-connected PTSD and his MDD is required.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) must also be remanded for the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that issues are "inextricably intertwined "when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Therefore, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who provided treatment for his service-connected disabilities since March 2011.  The RO must then obtain copies of the related medical records that are not already of record.  Regardless of the Veteran's response, the RO must obtain and associate with the claims file all updated VA treatment records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Thereafter, the RO must obtain a supplemental medical opinion, from the VA examiner who conducted the March 2011 examination, if available.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records reviewed.  Based on the review of the evidence of record, the examiner must provide an opinion as to whether any degree of MDD is proximately due to the Veteran's service-connected PTSD or a symptom thereof.  The examiner must provide an opinion as to whether the diagnosed MDD was masked by his use of drugs and alcohol.  The examiner must also provide an opinion as to whether any degree of the diagnosed MDD is aggravated by the service-connected PTSD.

Thereafter, the examiner must specifically discuss the impact that the Veteran's service-connected PTSD has on his employability.  In doing so, the examiner must also provide an opinion as to whether the Veteran is unable to obtain or retain employment due to his service-connected disabilities, to include any medications taken for those disabilities, consistent with his education and occupational experience, but irrespective of age and any nonservice-connected disabilities.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  If the March 2011 VA examiner is not available, the Veteran must be afforded another VA examination to determine the severity of the Veteran's service-connected PTSD.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  After a review of the evidence of record, examination of the Veteran, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any degree of MDD is proximately due to the Veteran's service-connected PTSD or a symptom thereof.  The examiner must provide an opinion as to whether the diagnosed MDD was masked by his use of drugs and alcohol.  The examiner must also provide an opinion as to whether any degree of the diagnosed MDD is aggravated by the service-connected PTSD.

The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must enter a complete multi-axial evaluation, and assign a GAF score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning. 

The examiner must specifically comment on the impact that the Veteran's service-connected PTSD has on his employability.  In doing so, the examiner must also elicit from the Veteran and the record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must also provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, to include any medications taken for those disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disabilities. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, the RO must readjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran, which must address all of the evidence of record since the issues were last adjudicated by the RO.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


